Exhibit 10.204

FIRST AMENDMENT TO
CONTRACT FOR ALASKA ACCESS SERVICES


This FIRST AMENDMENT to the CONTRACT FOR ALASKA ACCESS SERVICES is made as of
this first day of March, 1996, between GENERAL COMMUNICATION, INC. ("GCI") with
offices located at 2550 Denali Street, Suite 1000, Anchorage, Alaska 99503-2781,
and MCI TELECOMMUNICATIONS CORPORATION ("MCI") with offices located at 1801
Pennsylvania Avenue, N.W., Washington, D.C. 20006.


WHEREAS, GCI and MCI entered into a Contract For Alaska Access Services,
effective as of January 1, 1993, and


WHEREAS, GCI and MCI desire to amend the Contract,


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, GCI and MCI agree as follows:


1.    Paragraph 2. B. (2) of the Contract shall be deleted and the following
inserted in its place:


(2)
MCI Southbound Traffic. MCI Southbound Traffic (except for MCI Alaska Originated
Traffic shall be charged at the following rates per minute in the appropriate
periods:



           Date
Rate in Dollars


January 1, 1996


.17
April 1, 1996
.164
April 1, 1997
.159
April 1, 1998
.154
April 1, 1999 & thereafter
.149



There shall be no time of day discount. GCI shall pay the Alaska exchange access
and Alascom interexchange charges for MCI Southbound Traffic. Any query charges
associated with the routing of MCI Southbound Traffic, due to FCC Docket #86-10,
will be passed on to MCI.


2.    Paragraph 3 of the Contract shall be deleted and the following inserted in
its place:


3.
TERM. Except for MCI Alaska Originated Traffic, services provided pursuant to
Section  2.A shall be for a term of five (5) years beginning April 1, 1996 and
ending March 31, 2001. The term shall be automatically extended for ten one (1)
year periods through and including March 31, 2011 unless either party elects to
cancel the renewal periods by giving written notice of non-renewal at least one
year prior to the commencement of any renewal term. The services for MCI Alaska
Originated traffic shall be for a term of seven (7) years upon the issue of the
first ASR authorizing the turn up of a serving area. The term for MCI Alaska
Originated Traffic shall be automatically extended for eight one (1) year
periods through and including March 31, 2011 unless either part elects to cancel
the renewal periods by giving written notice of non-renewal at least one year
prior to the commencement of any renewal term.




GCI CONFIDENTIAL


1

--------------------------------------------------------------------------------



3.
All other terms and conditions of the Contract remain unchanged by this
Amendment and are in full force and effect.



4.
This Amendment will be effective on April 1, 1996.



5.
This Amendment together with the Contract is the complete agreement of the
parties and supersedes all other prior contracts and representations concerning
its subject matter. Any further amendments must be in writing and signed by both
parties.



IN WITNESS WHEREOF, the parties hereto each acting with proper authority have
executed this Amendment on the date indicated below.




MCI TELECOMMUNICATIONS
CORPORATION
 
GENERAL COMMUNICATION, INC.
 
 
 
 
 
 
 
 
/s/
Authorized Signature
 
Authorized Signature
 
 
 
 
 
William C. Behnke
 
 
Senior Vice President
 
 
 
Print Name and Title
 
Print Name and Title
 
 
 
 
 
 
 
 
March 11, 1996
Date
 
Date




GCI CONFIDENTIAL


2